Exhibit 99.1 IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT IN AND FOR BROWARD COUNTY, FLORIDA CASE NO. CALYPSO WIRELESS INC., a Delaware Corporation, Plaintiff, - against - CRISTIAN TURRINI, MICHAEL BRENNAN and VOICE TO PHONE, INC., a Florida Corporation. Defendants. COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES Plaintiff Calypso Wireless, Inc. for its Complaint against defendants Christian Turrini, Michael Brennan, and Voice to Phone, Inc., alleges as follows: NATURE OF THE ACTION 1.This is an action by Calypso Wireless Inc. (“Calypso”or “Plaintiff”) against Cristian Turrini (“Turrini”), Michael Brennan (“Brennan”) and Voice to Phone, Inc. (“Voice to Phone”), collectively referred to as “Defendants”, to obtain declaratory and injunctive relief arising out of Defendants’ fraud, breach of fiduciary duty and breach of contract.This action also seeks damages resulting from the actions of Defendants. PARTIES 1.Plaintiff Calypso is a Delaware corporation, authorized to conduct business in the State of Florida.Calypso’s address is 2th Avenue, Suite 220, Doral, Florida 33122. 2.Upon information and belief, defendant Turrini is a resident of the State of Florida, with an address of 5328 Redwood Road, Plantation, Florida. 3.Upon information and behalf, Brennan is a resident of the State of Florida, with an address of 5328 Redwood Road, Plantation, Florida. 4.Upon information and belief, defendant Voice to Phone, Inc. is aFlorida corporation, with an address of 5328 Redwood Road, Plantation, Florida. JURISDICTION AND VENUE 5.This Court has jurisdiction over this action because this is an action for injunctive relief and damages in excess of $15,000 exclusive of interest, costs and attorneys’ fees. 6.Venue is proper in this circuit because Defendants are residents of Broward County. FACTUAL BACKGROUND 7.Calypso is a publicly held company whose stock is traded in the Pinksheets.It is a development stage company that has developed and patented technology that spans voice, video and data sessions transparency across macro-cellular networks and wireless local area networks. 8.Calypso’s Board of Directors (the “Board”) is currently comprised of three members: Cheryl Dotson, who was appointed to the Board on November 18, 2007, Julietta Moran, and Antonio Zapata. 9.On or about March 1, 2007, Calypso entered into an Executive Employment Agreement with Turrini (the “Employment Agreement”), pursuant to which Turrini became employed by Calypso as its Chief Executive Officer (“CEO”) and President.A copy of the Employment Agreement is attached hereto as
